     Case 2:20-cv-07309-DSF-JC Document 74 Filed 12/11/20 Page 1 of 4 Page ID #:4260



1     NICOLA T. HANNA
      United States Attorney
2     CHRISTOPHER D. GRIGG
      Assistant United States Attorney
3     Chief, National Security Division
      JOHN J. LULEJIAN (Cal. Bar No. 186783)
4     Assistant United States Attorney
           1200 United States Courthouse
5          312 North Spring Street
           Los Angeles, California 90012
6          Telephone: (213) 894-0721
           Facsimile: (213) 894-0141
7          E-mail:     John.Lulejian@usdoj.gov

8     Attorneys for Plaintiff
      UNITED STATES OF AMERICA
9

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    UNITED STATES OF AMERICA,                No. 2:20-CV-07309-DSF (JC)

13               Plaintiff,                    STIPULATION REGARDING PROTECTIVE
                                               ORDER AND [Proposed] ORDER
14                     v.                      THEREON

15    TAHAWWUR HUSSAIN RANA,

16               A Fugitive from the
                 Government of the
17               Republic of India.

18

19          Plaintiff, United States of America, by and through its counsel
20    of record, the United States Attorney and Assistant United States
21    Attorney John J. Lulejian, and relator TAHAWWUR HUSSAIN RANA
22    (“RANA”), by and through his counsel of record, John D. Cline, Esq.
23    and Patrick W. Blegen, Esq., hereby stipulate that this Court enter
24    as a Protective Order the following terms and conditions which will
25    govern the use of materials provided to RANA by the United States:
26          1.    The Republic of India (“India”) seeks RANA’s extradition to
27    stand trial for charges related to the November 2008 attacks in
28    Mumbai, India.
     Case 2:20-cv-07309-DSF-JC Document 74 Filed 12/11/20 Page 2 of 4 Page ID #:4261



1           2.    RANA has informed the United States that he may seek to

2     introduce materials provided as discovery and labeled “general

3     discovery materials” and “sensitive discovery materials” in United

4     States v. Kashmiri, NDIL Case No. 09 CR 830, in opposition of the

5     United States’ Request for Extradition.         These discovery materials

6     are subject to a protective order issued in the Northern District of

7     Illinois.

8           3.    Although the United States has no affirmative discovery

9     obligations in extradition matters, in this case, it has agreed to

10    provide RANA a document in its possession from an unrelated “state

11    court” proceeding in India.       India has requested that the

12    United States take steps to limit public dissemination of this

13    document.

14          4.    Accordingly, the parties jointly request that the Court

15    issue a Protective Order that mandates the following:

16                a.    For purposes of this Protective Order, the term “RANA”

17    refers to TAHAWWUR HUSSAIN RANA.        The term “RANA’s Counsel” refers to

18    John D. Cline, Esq. and Patrick W. Blegen, Esq., and persons employed

19    by them working on the above-captioned matter.          The term “Government”
20    shall mean the United States Department of Justice, Office of
21    International Affairs, United States Attorney’s Office for the
22    Central District of California, the United States Attorney’s Office
23    for the Northern District of Illinois, and staff working on behalf of
24    the United States.     The term “documents subject to this Protective
25    Order” shall mean the “general discovery materials” and “sensitive

26    discovery materials” produced to attorney Blegen in United States v.

27    Kashmiri, NDIL Case No. 09 CR 830 and the document referred to in

28    paragraph 3 above.
     Case 2:20-cv-07309-DSF-JC Document 74 Filed 12/11/20 Page 3 of 4 Page ID #:4262



1                 b.    RANA’s Counsel and the Government agree that they will

2     be bound by the terms of this Protective Order.

3                 c.    RANA’s Counsel shall only use documents subject to

4     this Protective Order for opposing RANA’s extradition in the United

5     States District Court for the Central District of California and the

6     United States Court of Appeals for the Ninth Circuit and not for any

7     other purpose.

8                 d.    With the exception of RANA’s Counsel, no third party

9     shall be able to review and access documents subject to this

10    Protective Order.     Except in filings with this Court, which must be

11    filed under seal, as detailed below, neither RANA nor RANA’s Counsel

12    shall disclose the contents of documents subject to this Protective

13    Order to any third party.       RANA’s Counsel may discuss with RANA

14    documents subject to this Protective Order and their contents, but

15    shall not provide RANA with any documents.

16                e.    In connection with filings in the above-captioned

17    case, the filing party must ensure that any documents subject to this

18    Protective Order are filed under seal.         The parties do not need to

19    file a separate motion and proposed order to seal the filing, but
20    must note in the caption that the filing is under seal pursuant to
21    this Protective Order, pursuant to Local Civil Rule 79-5.2.1.
22    Further, the parties do not need to comply with the requirements of
23    Local Civil Rule 79-5.2.2.
24                f.    Within 30 days of the United States surrendering RANA
25    to India or a lawful court’s dismissal of the United States’ Request

26    for Extradition, RANA’s Counsel, without any prompting, shall return

27    (1) all copies of the materials provided as discovery and labeled

28    “general discovery materials” and “sensitive discovery materials” in
     Case 2:20-cv-07309-DSF-JC Document 74 Filed 12/11/20 Page 4 of 4 Page ID #:4263



1     United States v. Kashmiri, NDIL Case No. 09 CR 830, to the United

2     States Attorney’s Office for the Northern District of Illinois; and

3     (2) all copies of the document identified in paragraph 3 above to the

4     United States Attorney’s Office for the Central District of

5     California.      In addition, by the end of this time period, RANA’s

6     Counsel shall certify to the Government that they have destroyed all

7     paper copies and all copies of said documents stored on any and all

8     electronic media within their custody and control, including backup

9     storage.

10                g.     The United States reserves the right to challenge

11    admissibility of any document offered by RANA in opposition to his

12    extradition.

13          5.    This Protective Order may be modified only through a

14    superseding order issued by this Court.

15          IT IS SO STIPULATED.

16

17    December 9, 2020        /s/ John J. Lulejian
      Date                    JOHN J. LULEJIAN
18                            Assistant United States Attorney
                              Attorney for Plaintiff
19                            UNITED STATES OF AMERICA
20    December 9, 2020        /s/ Patrick W. Blegen (authorized by e-mail)
      Date                    JOHN D. CLINE
21                            PATRICK W. BLEGEN
                              Attorneys for Relator
22                            TAHAWWUR HUSSAIN RANA

23

24          IT IS SO ORDERED subjected to any further orders of the

25    Magistrate Judge or District Judge.

26

27      December 11, 2020                        /s/
      Date                         HONORABLE JACQUELINE CHOOLJIAN
28                                 UNITED STATES MAGISTRATE JUDGE
